                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )       Case No. 3:18-CR-183
                                                    )                3:20-CR-025
                                                    )
 FREDRICK D. HALL                                   )


                                          ORDER

        On June 19, 2020, United States Magistrate Judge C. Clifford Shirley conducted a

 change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charges

 in Counts One and Two of the information in Case No. 3:20-CR-025 be accepted; (3) that

 the defendant be found guilty of those charges; (4) that a decision on whether to accept the

 plea agreement be deferred until sentencing; and (5) that the defendant remain in custody

 until his sentencing hearing. [Case No. 3:20-CR-025, doc. 7]. No objections have been

 filed to the R&R, and the time for doing so has now passed. See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R and the parties’ filings. Having done

 so, Magistrate Judge Shirley’s R&R [Case No. 3:20-CR-025, doc. 7] is ACCEPTED and

 ADOPTED in full.




Case 3:18-cr-00183-RLJ-HBG Document 43 Filed 07/13/20 Page 1 of 2 PageID #: 132
       Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

       1. The plea hearing conducted in this case on June 19, 2020, could not have
       been further delayed without serious harm to the interests of justice;

       2. The defendant’s plea of guilty to the charges in Counts One and Two of
       the Information in Case No. 3:20-CR-025, that is, of knowingly conspiring
       to distribute a quantity of methamphetamine, in violation of 21 U.S.C. §§
       841(a)(1), 841(b)(1)(C), and 846 (Count One), and of knowingly possessing
       firearms in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
       § 924(c)(1)(A) (Count Two), is ACCEPTED;

       3. The defendant is ADJUDGED guilty of Counts One and Two of the
       Information in Case No. 3:20-CR-025;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain in custody until sentencing, which is
       scheduled to take place on Tuesday, October 20, 2020, at 10:00 a.m. in
       Knoxville.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                             2

Case 3:18-cr-00183-RLJ-HBG Document 43 Filed 07/13/20 Page 2 of 2 PageID #: 133
